Citation Nr: 1236733	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  09-21 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis C. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a neck disorder. 

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied reopening the Veteran's claims.

A Travel Board hearing was held in May 2011 with the Veteran in St. Petersburg, Florida, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

The matter was then remanded for additional development in September 2011.  That development has been completed, and the case returns to the Board for review.


FINDINGS OF FACT

1.  The Veteran did not appeal a July 2003 rating decision that denied service connection for hepatitis C, a neck disorder, and a low back disorder.

2.  Evidence received since the July 2003 rating decision, when considered with previous evidence of the record, does not relate to an unestablished fact necessary to substantiate the Veteran's claims and does not raise a reasonable possibility of substantiating the claims. 


CONCLUSIONS OF LAW

1.  The July 2003 rating decision that denied service connection for hepatitis C, a neck disorder, and a low back disorder, is final.  38 U.S.C.A. § 7105 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

2.  New and material evidence has not been received to reopen a claim for service connection for hepatitis C.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  New and material evidence has not been received to reopen a claim for service connection for a neck disorder.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2011); 38 C.F.R. § 3.156 (2011).

4.  New and material evidence has not been received to reopen a claim for service connection for a neck disorder.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

A.  Duty to Notify

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in January 2008 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claims; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.

Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the notice letter provided to the Veteran in January 2008 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claims were previously denied.  Consequently, the Board finds that adequate notice has been provided, as the Veteran was informed about what evidence is necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.


B.  Duty to Assist

The Veteran's personnel records, VA treatment records, lay statements, and hearing transcript have been associated with the claims file.  As noted in the September 2011 remand, the Veteran's service treatment records were available at the time his original claims for service connection were denied in July 2003.  However, those records are no longer associated with the claims file.  VA has made efforts to locate these records, but was not successful.  See July 2008, May 2012 VA Memoranda.

The Board is mindful that, in a case such as this, where service treatment records are unavailable, there is a heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).  Notably, the prior rating decision in this case contains references to the content of the Veteran's service treatment records.

The Board notes that the Veteran has not been afforded a VA examination with respect to any of the claimed disabilities.  However, in the absence of new and material evidence of record, the duty to assist by affording the Veteran a VA examination is not triggered.  See 38 U.S.C.A. § 5103A(d), (g); Paralyzed Veterans of Am.  v.  Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened); Anderson v. Brown, 9 Vet. App. 542, 546 (1996) (holding that unless the veteran has submitted new and material evidence warranting the reopening of his claim, the duty to assist does not attach).  As discussed below, the Board finds that new and material evidence has not been submitted, and reopening the Veteran's claim is not warranted.  Therefore, an examination is not required.

VA has provided the Veteran with the opportunity to submit evidence and arguments in support of his claims.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  As such, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

New and Material Evidence

Historically, the Veteran was denied service connection for cervical spondylosis, lumbar spondylosis, and hepatitis C in a July 2003 rating decision.

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  Thus, the July 2003 decision became final because the Veteran did not file a timely appeal.

The claim for entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  Only evidence presented since the last final denial on any basis will be considered in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Regulations further provide that at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  38 C.F.R. § 3.156(c) (2011).  Notably, the Veteran's service personnel records were associated with the claims file after the July 2003 rating decision in this case was issued.  However, as discussed below, these records do not contain information related to an in-service event, injury, or disease that would support reopening the Veteran's claims.  Therefore, reconsideration is not warranted.  See 38 C.F.R. § 3.156(c)(1).

In determining whether new and material evidence has been received to reopen a claim, the Court has indicated that there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

A.  Hepatitis C

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  In essence, at the time of the prior denial, the evidence of record established that the Veteran had a current diagnosis for hepatitis C, but did not establish that the Veteran sustained an event, injury, or disease in service related to his hepatitis C.

New VA treatment records generated since the prior final decision reflect ongoing complaints and diagnoses for hepatitis C.  VA treatment records dated August 2009 indicate that the etiology of the Veteran's hepatitis C included intravenous drug use in Vietnam coupled with continued use of cocaine.

The Veteran testified at a May 2011 Board hearing.  He denied a history of hepatitis C or exposure to blood transfusions prior to service.  After enlistment, he received immunizations from an air gun.  He also got a tattoo while stationed at Fort Bragg.  He shared razors with other soldiers, and he used intravenous drugs during his service in Vietnam.  After service, he was not exposed to any drugs, dialysis, or toxic chemicals.  He was first diagnosed with hepatitis C around 1995.

Unfortunately, the Veteran's statements are not new.  That is, at the time of the July 2003 rating decision that originally denied his claims, his statements regarding contracting hepatitis C during service in Vietnam were already considered as evidence.  

Notably, an opinion in the Veteran's VA treatment records linked current hepatitis C to intravenous drug use in service.  However, this cannot form the basis of service connection.  An injury or disease incurred during active service shall not be deemed to have been incurred in the line of duty if such injury or disease was the result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  38 C.F.R. § 3.301(d).  Direct service connection may be granted only when a disability was incurred in the line of duty, and not the result of a veteran's own willful misconduct, or for claims filed after October 31, 1990, the result of his abuse of alcohol or drugs.  38 C.F.R. § 3.301(a).  Therefore, this opinion is not material as it does not raise a reasonable possibility of substantiating the Veteran's claim.

As the claim is not reopened, the benefit-of-the-doubt standard of proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

B.  Neck and Low Back Disorders

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  In essence, at the time of the prior denial, the evidence of record established that the Veteran had current cervical spondylosis and lumbar spondylosis, but did not establish that the Veteran sustained an event, injury, or disease in service related to either condition. 

Since the prior final decision, additional evidence has been added to the claims file.  New VA treatment records generated since the prior final decision reflect ongoing complaints and diagnoses for cervical spondylosis and lumbar spondylosis.  

The Veteran testified at a Board hearing in May 2011.  He stated that he injured his neck and back as a result of parachute jumps in service.  He also testified that he did not seek treatment for these conditions at the time, as it would have been frowned upon.  He self-treated with heat and Ben-Gay.  He continued to have back pain after service, but did not seek treatment until around 1979 or 1980 after he threw his back out.  He had x-rays which showed degenerating discs, and other findings of "dead nerves."

VA treatment records dated July 2011 show the Veteran reported his belief that jumping from airplanes caused his current back pain.  In October 2011, the Veteran submitted a statement in which he attributed his neck and back conditions to a specific jump in service.  The Veteran also submitted an article which discusses injuries in the context of military parachuting.

Unfortunately, the Veteran's statements are not new.  That is, at the time of the July 2003 rating decision that originally denied his claims, his statements regarding injuring his neck and back while parachuting were already considered as evidence.

Notably, the Veteran also submitted an article regarding injuries associated with military parachuting.  While new, this evidence is not material.  See generally Wallin v. West, 11 Vet. App. 509, 514 (1998) (holding that treatise evidence cannot simply provide speculative generic statements, but in order to support medical causation must discuss "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion").  

The Board notes that the Court has held that a claimant is not inherently required to provide a complete medical opinion establishing a causal nexus to reopen a previously denied claim, but instead evidence going towards establishing a causal nexus with anticipation of a new examination being offered under VA's duty to assist will be sufficient.  See Shade, supra.  However, the treatise evidence in this case only addresses fractures and strain-type injuries associated with the spine, and does not discuss the spondylosis that the Veteran is currently diagnosed with.  Therefore, there is insufficient specificity within this evidence to warrant reopening the Veteran's claim.

As the claim is not reopened, the benefit-of-the-doubt standard of proof does not apply.  Annoni, supra.


ORDER

The Veteran's request to reopen a previously denied claim for service connection for hepatitis C is denied.

The Veteran's request to reopen a previously denied claim for service connection for a neck disorder is denied.

The Veteran's request to reopen a previously denied claim for service connection for a low back disorder is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


